There being no opposition, the motion for reargument is granted and upon reargument the decision of this court dated July 3, 1934 [ante, p. 64], is modified so as to provide for an affirmance of the order in so far as appealed from, without costs. While the Special Term only found that the “ mortgage debt ” (not that item and costs) had been fully satisfied, it also found that the value of the property was $25,000, which amount is in excess of the mortgage debt and the costs; hence the previous modification allowing a deficiency judgment for costs is eliminated. Present — Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ.